             Case 3:13-cr-00764-WHO Document 2168 Filed 09/23/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   PHILIP KOPCZYNSKI (NYBN 4627741)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             Fax: (415) 436-7234
 8           kevin.barry@usdoj.gov
             philip.kopczynski@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12

13                                      SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                      ) Case No. CR 13-764 WHO
                                                    )
15           Plaintiff,                             ) UNITED STATES’ SENTENCING
                                                    ) MEMORANDUM RE: ALFONZO WILLIAMS
16      v.
                                                    )
17   ALFONZO WILLIAMS, et al.,                      )
                                                    )
18           Defendants.                            )
                                                    )
19

20

21

22

23

24

25

26
27

28

     SENTENCING MEMO RE: WILLIAMS
     CR 13-764 WHO
30
             Case 3:13-cr-00764-WHO Document 2168 Filed 09/23/19 Page 2 of 2



 1          The defendant, Alfonzo Williams, appears before the Court for sentencing after having pleaded

 2 guilty to Counts One and Four of the Second Superseding Indictment. He pleaded guilty with a plea

 3 agreement under Federal Rule of Criminal Procedure 11(c)(1)(C). In his plea agreement, he admitted he

 4 was part of the charged RICO conspiracy and participated in the murder of Calvin Sneed. Dkt. 2114 ¶ 2.

 5 He and the government agreed to a sentence of 25 years of imprisonment, five years of supervised

 6 release, a $200 special assessment, and a fine and restitution as determined by the Court. Id. ¶ 8.

 7          The government urges the Court to accept the plea agreement and impose the parties’ agreed-

 8 upon sentence. The Probation Office recommends this disposition as well.

 9          The question of restitution remains outstanding. The mother of Calvin Sneed, and perhaps other

10 victims, may submit victim impact statements and claims for restitution. The government has diligently

11 solicited input and loss information from Ms. Sneed, but she has not yet returned the necessary

12 paperwork. In a recent conversation, Ms. Sneed told the government’s victim specialist that she does

13 not plan to attend the sentencing hearing but will submit a statement. As part of that statement, she may

14 claim certain losses, such as funeral expenses, that are appropriate for a restitution order. Williams, for

15 his part, has “agree[d] to pay full restitution for all losses caused by all the schemes or offenses with

16 which [he] was charged in this case.” Dkt. 2114 ¶ 10. Given this state of affairs, the government

17 provides notice under 18 U.S.C. § 3664(d)(5) that victims’ losses are not ascertainable by 10 days prior

18 to sentencing, and asks the Court to delay a final decision on restitution by 90 days.

19 Dated: September 23, 2019                                      Respectfully submitted,

20                                                                DAVID L. ANDERSON
                                                                  United States Attorney
21
                                                                  ______/s/_______________________
22
                                                                  KEVIN J. BARRY
23                                                                PHILIP KOPCZYNSKI
                                                                  Assistant United States Attorneys
24

25

26
27

28

     SENTENCING MEMO RE: WILLIAMS
     CR 13-764 WHO                                        1
30
